Exhibit 10.5 

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

This Fourth Amendment to Credit Agreement (this “Amendment”) is entered into on
August 10th, 2018, by and among the following entities, as borrowers (each, a
“Borrower” and, collectively, the “Borrowers”):

 

Ridgewood Energy O Fund, LLC a Delaware limited liability company

Ridgewood Energy Q Fund, LLC a Delaware limited liability company

Ridgewood Energy S Fund, LLC a Delaware limited liability company

Ridgewood Energy T Fund, LLC a Delaware limited liability company

Ridgewood Energy V Fund, LLC a Delaware limited liability company

Ridgewood Energy W Fund, LLC a Delaware limited liability company

Ridgewood Energy A-1 Fund, LLC a Delaware limited liability company

Ridgewood Energy B-1 Fund, LLC a Delaware limited liability company

 

and Rahr Energy Investments, LLC a Delaware limited liability company, as
Administrative Agent (“Administrative Agent”), and each of the Lenders party
hereto.

 

RECITALS

 

A.The Borrowers, the Administrative Agent, and the Lenders have entered into
that certain Credit Agreement, dated as of November 27, 2012, as amended by that
certain First Amendment to Credit Agreement, dated as of September 30, 2016,
that certain Second Amendment to Credit Agreement and Reaffirmation of Waiver,
dated as of September 15, 2017, and that certain Third Amendment to Credit
Agreement, dated as of June 1, 2018 (as may be further amended, supplemented, or
otherwise modified prior to the date hereof, the “Credit Agreement”).

 

B.Pursuant to the Credit Agreement, the Lenders have made loans to the
Borrowers.

 

C.The Borrowers have requested that the Lenders enter into this Amendment to
make certain amendments to the Credit Agreement.

 

D.Subject to the terms and conditions set forth herein, the parties hereto have
agreed to enter into this Amendment.

 

E.NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrowers, Administrative
Agent, and the Lenders party hereto hereby agree as follows:

 

Section 1.      Definitions

 

1.1         Unless otherwise defined herein, all capitalized terms used herein
will have the meaning given such terms in the Credit Agreement.

 

Section 2.     Amendments to Credit Agreement. In reliance on the
representations, warranties, covenants and agreements contained in this
Amendment, and subject to the satisfaction of the conditions precedent set forth
in Section 3 hereof, the parties hereto hereby agree to amend the Credit
Agreement as follows:

 

2.1         Amendment to Section 1.02. Section 1.02 of the Credit Agreement is
hereby amended by amending and restating the definition of “Capital Expenditure
Offsets” in its entirety to read as follows:

 



1

 



 

“Capital Expenditure Offsets” means an amount equal to the product of (i)
Borrower’s working interest share of Exploratory Costs or Development Costs
pursuant to an AFE issued by the operator and (ii) such Borrower’s Fixed
Percentage; provided that (y) Capital Expenditure Offsets shall not apply to any
Exploratory Costs or Development Costs in excess of $1.8 million per each point
of working interest (pre-offset) in the Project Properties owned by such
Borrower and (z) no Capital Expenditure Offsets shall be made by Borrower unless
and until the Administrative Agent and the Lenders have received from Borrower
(A) a schedule describing Borrower’s proposed Capital Expenditure Offset, (B) a
copy of the applicable AFE and (C) any other documentation or information
reasonably requested by the Administrative Agent and the Lenders. For purposes
of this definition, all Exploratory and Development Costs will be deemed to have
been incurred for each Borrower on a pro-rata basis evenly for each day during
the period beginning on the day on which the AFE for such costs is received by
Borrowers and ending on the final day of the period of activity for such costs
set forth in the AFE (or, if no period of activity is specified, the date that
is ninety (90) days after receipt of such AFE). Any AFE received between June 1,
2018 and September 1, 2018 will be deemed to have been received on September 1,
2018.

 

2.2         Amendment to Section 3.02(a). Section 3.02(a) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

Base Interest Rate. The total outstanding balance of each Borrower’s Loan shall
bear interest at a rate equal to the amount set forth on Schedule 3.02 based on
such Borrower’s Debt to WI Ratio as of the Third Amendment Effective Date
compounded monthly. For the avoidance of doubt, interest will accrue on each
Borrower’s Loans hereunder only on the total outstanding loan balance of such
Borrower’s for such month.

 

2.3         Amendment to Schedule 1.01(a). Schedule 1.01(a) of the Credit
Agreement is hereby replaced in its entirety with Schedule 1.01(a) attached
hereto.

 

2.4         Amendment to Schedule 1.01(i). Schedule 1.01(i) of the Credit
Agreement is hereby replaced in its entirety with Schedule 1.01(i) attached
hereto.

 

Section 3.     Conditions Precedent. The amendment to the Credit Agreement
contained in Section 2 of this Amendment will become effective on September 1,
2018 (the “Fourth Amendment Effective Date”) if each of the conditions precedent
contained in this Section 3 are satisfied on or before such date:

 

3.1         Third Amendment Effective. The Third Amendment to Credit Agreement
dated June 1, 2018, must have become effective pursuant to the terms thereof.

 

3.2         Signature Pages. The Administrative Agent must have received
counterparts of this Amendment executed on behalf of each Borrower, the
Administrative Agent and each of the Lenders.

 

3.3         Other Documents. The Administrative Agent must have been provided
with any other documents, instruments, and agreements, and each Borrower must
have taken such actions, in each case, as the Administrative Agent may
reasonably require in connection with this Amendment and the transactions
contemplated hereby.

 



2

 



 

Section 4.     Representations and Warranties of Borrower. To induce the Lenders
and the Administrative Agent to enter into this Amendment, each Borrower hereby
represents and warrants to the Lenders and Administrative Agent as follows:

 

4.1         Reaffirm Existing Representations and Warranties. Each
representation and warranty of such Borrower contained in the Credit Agreement,
and the other Loan Documents is true and correct on the date hereof and will be
true and correct after giving effect to this Amendment, except to the extent any
such representation and warranty is expressly limited to an earlier date, in
which case, such representation and warranty is true and correct as of such
specified earlier date.

 

4.2         Due Authorization; No Conflict. The execution, delivery and
performance by such Borrower of this Amendment are within such Borrower’s
corporate powers, have been duly authorized by all necessary action, require no
action by or in respect of, or filing with, any governmental body, agency or
official and do not violate or constitute a default under any provision of
applicable law or any material agreement binding upon such Borrower or result in
the creation or imposition of any Lien upon any of the assets of such Borrower.

 

4.3         Validity and Enforceability. This Amendment constitutes the valid
and binding obligation of such Borrower enforceable in accordance with its
terms, except as (a) the enforceability thereof may be limited by bankruptcy,
insolvency, or similar laws affecting creditor’s rights generally and (b) the
availability of equitable remedies may be limited by equitable principles of
general application.

 

4.4         No Material Adverse Effect. Since September 30, 2017, there has been
no event or circumstance, either individually or in the aggregate, that has had,
or could be reasonably expected to have, a Material Adverse Effect.

 

4.5         No Default or Event of Default. After giving effect to this
Amendment, no Default or Event of Default has occurred which is continuing.

 

Section 5.     Miscellaneous.

 

5.1         Reaffirmation of Loan Documents; Extension of Liens. Any and all of
the terms and provisions of the Credit Agreement and the Loan Documents will,
except as modified hereby, remain in full force and effect. The amendment
contemplated hereby will not limit or impair any Liens securing the Obligations,
each of which are hereby ratified, affirmed, and extended to secure the
Obligations after giving effect to this Amendment.

 

5.2         Payment of Legal Fees. The Borrowers acknowledge and agree that they
must, and hereby agree to, pay all fees, expenses, and other amounts of Vinson &
Elkins LLP, counsel to the Administrative Agent in connection with the execution
and delivery of this Amendment and the transactions related hereto, including
any real property filing fees incurred by the Administrative Agent and the
Holders in connection with such transactions.

 

5.3         Parties in Interest. All of the terms and provisions of this
Amendment will bind and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

5.4         Counterparts. This Amendment may be executed in counterparts and all
parties need not execute the same counterpart. No party will be bound by this
Amendment until each Borrower, the Administrative Agent, and each of the Lenders
have executed a counterpart. Facsimiles or other electronic transmission (e.g.
.pdf) will be effective as originals.

 



3

 



 

5.5         Complete Agreement. This Amendment, the Credit Agreement and the
other Loan Documents represent the final agreement among the parties and may not
be contradicted by evidence of prior, contemporaneous or oral agreements of the
parties. There are no unwritten oral agreements between or among the parties.

 

5.6         Headings. The headings, captions, and arrangements used in this
Amendment are, unless otherwise specified, for convenience only and will not be
deemed to limit, amplify or modify the terms of this Amendment, nor affect the
meaning thereof.

 

5.7         Effectiveness. This Amendment will be effective automatically and
without necessity of any further action by Borrower, Administrative Agent, or
the Lenders when counterparts hereof have been executed by Borrower,
Administrative Agent, and each of the Lenders and all conditions to the
effectiveness hereof set forth herein have been satisfied.

 

5.8         Governing Law. This Amendment will be governed by, and construed in
accordance with, the laws of the State of New York.

 

5.9         Release. As part of the consideration for each Lender’s and the
Administrative Agent’s execution of this Amendment, each Borrower, on behalf of
itself and its successors, assigns, parents, subsidiaries, affiliates, officers,
directors, employees, agents and attorneys hereby forever, fully,
unconditionally and irrevocably waives and releases the Lenders, the
Administrative Agent and each of their successors, assigns, parents,
subsidiaries, limited partners, shareholder(s), affiliates, officers, directors,
employees, attorneys and agents (collectively, the “Releasees”) from any and all
claims, liabilities, obligations, debts, causes of action (whether at law or in
equity or otherwise), defenses, counterclaims, setoffs, of any kind, whether
known or unknown, whether liquidated or unliquidated, matured or unmatured,
fixed or contingent, directly or indirectly arising out of, connected with,
resulting from or related to any act or omission by any Lender or the
Administrative Agent or any other Releasee prior to the date hereof
(collectively, the “Claims”). Each Borrower further agrees that it may not
commence, institute, or prosecute any lawsuit, action or other proceeding,
whether judicial, administrative or otherwise, to collect or enforce any Claim.

 

[Signature Pages Follow]

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date and year first above written.

 

BORROWERS: RIDGEWOOD ENERGY O FUND, LLC               By:   /s/ Daniel V. Gulino
        Daniel V. Gulino         Senior Vice President – Legal  

 



RIDGEWOOD ENERGY Q FUND, LLC               By:   /s/ Daniel V. Gulino        
Daniel V. Gulino         Senior Vice President – Legal  

 



RIDGEWOOD ENERGY S FUND, LLC               By:   /s/ Daniel V. Gulino        
Daniel V. Gulino         Senior Vice President – Legal  

 



RIDGEWOOD ENERGY T FUND, LLC               By:   /s/ Daniel V. Gulino        
Daniel V. Gulino         Senior Vice President – Legal  

 



RIDGEWOOD ENERGY V FUND, LLC               By:   /s/ Daniel V. Gulino        
Daniel V. Gulino         Senior Vice President – Legal  

 



RIDGEWOOD ENERGY W FUND, LLC               By:   /s/ Daniel V. Gulino        
Daniel V. Gulino         Senior Vice President – Legal  

 



RIDGEWOOD ENERGY A-1 FUND, LLC               By:   /s/ Daniel V. Gulino        
Daniel V. Gulino         Senior Vice President – Legal  

 



RIDGEWOOD ENERGY B-1 FUND, LLC               By:   /s/ Daniel V. Gulino        
Daniel V. Gulino         Senior Vice President – Legal  

 



 Signature Page to Fourth Amendment 

 

 



ADMINISTRATIVE AGENT: RAHR ENERGY INVESTMENTS, LLC,     as Administrative Agent
              By:   /s/ Lawrence J. Fossi         Lawrence J. Fossi        
Manager  

 



LENDER: RAHR ENERGY INVESTMENTS, LLC,     as a Lender               By:   /s/
Lawrence J. Fossi         Lawrence J. Fossi         Manager  







 

Signature Page to Fourth Amendment

 

 

Schedule 1.01(a) – Borrower Net Revenue Interests

 

 

EWING BANK

BLOCK 834

 

EWING BANK

BLOCK 835

FUND WI NRI   WI NRI             O 2.93000% 2.40846%   2.93000% 2.325568% Q
2.25000% 1.80000%   2.25000% 1.74085% S 1.77800% 1.46152%   1.77800% 1.411221% T
1.65600% 1.32480%   1.65600% 1.28126% V 1.94000% 1.59468%   1.94000% 1.539796% W
2.89000% 2.37558%   2.89000% 2.293822% A-1 1.63600% 1.30880%   1.63600% 1.26579%
B-1 2.17000% 1.78374%   2.17000% 1.72235% TOTALS: 17.25000% 14.05758%  
17.25000% 13.580657%                           EWING BANK
BLOCK 790   MISSISSIPPI CANYON
BLOCK 793 FUND WI NRI   WI NRI             O 2.93000% 2.225335%   2.93000%
2.32558% Q 2.25000% 1.65938%   2.25000% 1.78585% S 1.77800% 1.350391%   1.77800%
1.41122% T 1.65600% 1.22130%   1.65600% 1.31438% V 1.94000% 1.47343%   1.94000%
1.539800% W 2.89000% 2.194955%   2.89000% 2.29382% A-1 1.63600% 1.20655%  
1.63600% 1.29851% B-1 2.17000% 1.648115%   2.17000% 1.72235% TOTALS: 17.25000%
12.979456%   17.25000% 13.69151%

 

 Schedule 1.01(a)  Page 1 of 2 

 

 

Schedule 1.01(a) – Borrower Net Revenue Interests

 

  EWING BANK
BLOCK 789 FUND WI NRI       O 2.93000% 2.38062% Q 2.25000% 1.82813% S 1.77800%
1.444620% T 1.65600% 1.34550% V 1.94000% 1.57625% W 2.89000% 2.34812% A-1
1.63600% 1.32925% B-1 2.17000% 1.76312% TOTALS: 17.25000% 14.01561%

 

 Schedule 1.01(a)  Page 2 of 2 

 

 

Schedule 1.01(i)

 

Borrower’s Debt to WI Ratio
(as of Third Amendment Effective Date) Fixed Percentage < 2,000,000 to 1.00
30.0% ≥ 2,000,000 to 1.00 < 2,250,000 to 1.00 33.0% ≥ 2,250,000 to 1.00 <
2,500,000 to 1.00 42.0% ≥ 2,500,000 to 1.00 < 3,000,000 to 1.00 50.0% ≥
3,000,000 to 1.00 < 3,500,000 to 1.00 55.0% ≥ 3,500,000 to 1.00 < 4,250,000 to
1.00 70.0% ≥ 4,250,000 to 1.00 75.0%

  

 

Schedule 1.01(i)



 

